Exhibit 10.2

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of August [__], 2017 by and
among (i) Pacific Special Acquisition Corp., a British Virgin Islands business
company with limited liability, which will be known after the consummation of
the transactions contemplated by the Merger Agreement (as defined below) as
“Borqs Technologies, Inc.” (including any successor entity thereto,
“Purchaser”), (ii) Zhengqi International Holding Limited, a business company
incorporated in the British Virgin Islands with limited liability, in its
capacity under the Merger Agreement as the Purchaser Representative (including
any successor Purchaser Representative in accordance with the Merger Agreement,
the “Purchaser Representative”), and (iii) the undersigned (“Holder”). Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement.

 

WHEREAS, on December 27, 2016, (i) Purchaser, (ii) PAAC Merger Subsidiary
Limited, an exempted company incorporated under the laws of the Cayman Islands
with limited liability and a wholly-owned subsidiary of the Purchaser (“Merger
Sub”), (iii) the Purchaser Representative, (iv) Borqs International Holding
Corp, an exempted company incorporated under the laws of the Cayman Islands with
limited liability (the “Company”), (v) Zhengdong Zou, in the capacity as the
Seller Representative thereunder, and (vi) for limited purposes thereof, Zhengqi
International Holding Limited, a business company incorporated in the British
Virgin Islands with limited liability, entered into that certain Merger
Agreement (as amended from time to time in accordance with the terms thereof,
including by that First Amendment to Merger Agreement, dated May 10, 2017, and
that Second Amendment to Merger Agreement, dated June 29, 2017, the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company,
with the Company continuing as the surviving entity (the “Merger”), and as a
result of which, (i) all of the issued and outstanding capital shares of the
Company, immediately prior to the consummation of the Merger (the “Closing”),
shall no longer be outstanding and shall automatically be cancelled and shall
cease to exist, in exchange for the Merger Consideration Shares, subject to the
withholding of the Escrow Shares and the Earnout Shares, in each case being
deposited in the Escrow Accounts in accordance with the terms and conditions of
the Merger Agreement and the Escrow Agreement(s), (ii) the Company’s warrant
holders immediately prior to the Closing shall be issued replacement warrants of
Purchaser exercisable into Purchaser Ordinary Shares (the “Replacement Purchaser
Warrants”) and (iii) each outstanding Company option shall be assumed by
Purchaser and automatically converted into an option exercisable into Purchaser
Ordinary Shares (as equitably adjusted), all upon the terms and subject to the
conditions set forth in the Merger Agreement and in accordance with the
applicable provisions of the Companies Law (2016 Revision) of the Cayman
Islands;

 

WHEREAS, immediately prior to the Closing, Holder is a holder of Company Shares
and/or Company Warrants in such amounts as set forth underneath Holder’s name on
the signature page hereto; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, including the rights under
the Registration Rights Agreement by and among Purchaser, the Purchaser
Representative, Holder and the other holders of the Company’s securities
immediately prior to the Closing that are named therein, that is to be entered
into on or about the date hereof in connection with the Merger Agreement (the
“Registration Rights Agreement”), Purchaser, the Purchaser Representative, and
Holder desire to enter into this Agreement, pursuant to which the Merger
Consideration Shares, the Replacement Purchaser Warrants and all Purchaser
Ordinary Shares underlying the Replacement Purchaser Warrants received by Holder
in the Merger (all such securities, together with any securities paid as
dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, the “Restricted Securities”) shall become
subject to limitations on disposition as set forth herein.

 



1

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.       Lock-Up Provisions.

 

(a)       Holder hereby agrees not to, during the period commencing from the
Closing and (A), with respect to fifty percent (50%) of each type of the
Restricted Securities, ending on the earliest of (x) the one (1) year
anniversary of the date of the Closing, (y) the date after the Closing on which
Purchaser consummates a liquidation, merger, share exchange or other similar
transaction with an unaffiliated third party that results in all of Purchaser’s
shareholders having the right to exchange their equity holdings in Purchaser for
cash, securities or other property (a “Subsequent Transaction”), and (z) the
date on which the closing sale price of the Purchaser Ordinary Shares equals or
exceeds $12.50 per share (as adjusted for share splits, share dividends,
reorganizations and recapitalizations) for any twenty (20) trading days within
any thirty (30) trading day period commencing after the Closing, and (B), with
respect to the remaining fifty percent (50%) of the Restricted Securities,
ending on the earlier of (x) the one (1) year anniversary of the date of the
Closing and (y) the date after the Closing on which Purchaser consummates a
Subsequent Transaction, (the “Lock-Up Period”): (i) lend, offer, pledge,
hypothecate, encumber, donate, assign, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Restricted Securities, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Restricted Securities, or
(iii) publicly disclose the intention to do any of the foregoing, whether any
such transaction described in clauses (i), (ii), or (iii) above is to be settled
by delivery of Restricted Securities or other securities, in cash or otherwise
(any of the foregoing described in clauses (i), (ii), or (iii), a “Prohibited
Transfer”); provided, however, that the foregoing shall not preclude Holder from
engaging in any transaction in the securities of another company in the same
sector or in a similar sector as that of the Company. The foregoing sentence
shall not apply to the transfer of any or all of the Restricted Securities owned
by Holder (other than Escrow Shares and the Earnout Shares until such Escrow
Shares and Earnout Shares are disbursed to such Holder from the Escrow Accounts
in accordance with the terms and conditions of the Merger Agreement and the
Escrow Agreement(s)), (A) by gift, will or intestate succession upon the death
of Holder, (B) to any Permitted Transferee or (C) pursuant to a court order or
settlement agreement related to the distribution of assets in connection with
the dissolution of marriage or civil union; provided, however, that in any of
cases (A), (B) or (C) it shall be a condition to such transfer that the
transferee executes and delivers to Purchaser and the Purchaser Representative
an agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Agreement applicable to Holder, and
there shall be no further transfer of such Restricted Securities except in
accordance with this Agreement. As used in this Agreement, the term “Permitted
Transferee” shall mean: (1) the members of Holder’s immediate family (for
purposes of this Agreement, “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin), (2) any trust
for the direct or indirect benefit of Holder or the immediate family of Holder,
(3) if Holder is a trust, to the trustor or beneficiary of such trust or to the
estate of a beneficiary of such trust, (4) as a distribution to limited
partners, shareholders, members of, or owners of similar equity interests in
Holder upon the liquidation and dissolution of Holder or (5) to any affiliate of
Holder or to any investment fund or other entity controlled by Holder.

 

(b)       Without limiting Section 1(a) above, Holder further acknowledges and
agrees that it shall not be permitted to engage in any Prohibited Transfer with
respect to any Escrow Shares until such Escrow Shares are disbursed to such
Holder from the Escrow Account in accordance with the terms and conditions of
the Merger Agreement and the Escrow Agreement.

 



2

 

 

(c)       Notwithstanding the foregoing, Holder may during the Lock-Up Period
pledge its Restricted Securities (other than its Escrow Shares) to an
unaffiliated third party as a guarantee to secure borrowings made by such third
party to the Purchaser or any of its Subsidiaries.

 

(d)       If any Prohibited Transfer is made or attempted contrary to the
provisions of this Agreement, such purported Prohibited Transfer shall be null
and void ab initio, and Purchaser shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 1, Purchaser may impose stop-transfer
instructions with respect to the Restricted Securities of Holder (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

(e)       During the Lock-Up Period (and with respect to any Escrow Shares, if
longer, during the period when such Escrow Shares are held in the Escrow
Account), each certificate evidencing any Restricted Securities shall be stamped
or otherwise imprinted with a legend in substantially the following form, in
addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF AUGUST [__], 2017, BY AND
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND THE COMPANY’S
SHAREHOLDER NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

(f)       For the avoidance of any doubt, Holder shall retain all of its rights
as a shareholder of Purchaser during the Lock-Up Period, including the right to
vote any Restricted Securities.

 

(g)       To the extent that any of the Merger Consideration Shares or
Replacement Purchaser Warrants held by any other Company Shareholder subject to
a Lock-Up Agreement entered into in connection with the Closing are released
from, or not subject to, lockup restrictions substantially similar to those in
this Agreement (a “Lockup Change”), Purchaser shall promptly give Holder written
notice of such Lockup Change and the Restricted Securities subject to the terms
of this Agreement shall be immediately released from, or not subject to, the
lockup restrictions in this Agreement with an effectiveness concurrent with, and
to substantially the same extent and effect as, the Lockup Change.

 

2.       Miscellaneous.

 

(a)       Termination of Merger Agreement. Notwithstanding anything to the
contrary contained herein, in the event that the Merger Agreement is terminated
in accordance with its terms prior to the Closing, this Agreement and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

 

(b)       Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective permitted successors and assigns. This Agreement and all
obligations of Holder are personal to Holder and may not be transferred or
delegated by Holder at any time. Purchaser may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of Holder. If the Purchaser Representative is
replaced in accordance with the terms of the Merger Agreement, the replacement
Purchaser Representative shall automatically become a party to this Agreement as
if it were the original Purchaser Representative hereunder.

 



3

 

 

(c)       Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person or entity that is not a party hereto or
thereto or a successor or permitted assign of such a party.

 

(d)       Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any court in which
appeal from such courts may be taken) (the “Specified Courts”). Each party
hereto hereby (i) submits to the exclusive jurisdiction of any Specified Court
for the purpose of any Action arising out of or relating to this Agreement
brought by any party hereto and (ii) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court. Each party agrees that a final
judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party irrevocably consents to the service of the summons and complaint and
any other process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 2(g). Nothing in this Section 2(d) shall affect the
right of any party to serve legal process in any other manner permitted by
applicable law.

 

(e)       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e).

 

(f)       Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



4

 

 

(g)       Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 

If to Purchaser after the Closing, to:

 

Borqs Technologies, Inc.
Tower A, Building B23
Universal Business Park
No. 10 Jiuxiangqiao Road
Chaoyang District, Beijing 100015, China
Attn: Pat Chan, CEO
Facsimile No.: 86-10-5975-6363
Telephone No: 86-10-5975-6336
Email: pat.chan@borqs.com

 

With copies to (which shall not constitute notice):

 

the Purchaser Representative (and its copy for notices hereunder)

 

and

 

Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Attention: Eva Wang
Facsimile No.: (650) 938-5200
Telephone No.: (650) 335-7878
Email: ewang@fenwick.com

 

 

If to the Purchaser Representative, to:

 

Zhengqi International Holding Limited
855 Pudong South Road
The World Plaza, 27th Floor
Pudong, Shanghai 200120, China
Attn: Yaqi (Sophie) Feng, COO
Facsimile No.: 86-21-8012-9882
Telephone No: 86-21-8012-9878
Email: fengyq@tpyzq.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Douglas Ellenoff
                 Stuart Neuhauser
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ellenoff@egsllp.com
            sneuhauser@egsllp.com

 

If to Holder, to:  the address set forth under Holder’s name on the signature
page hereto.

 

 

(h)       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of Purchaser, the Purchaser Representative and Holder. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 



5

 

 

(i)       Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(j)       Specific Performance. Holder acknowledges that its obligations under
this Agreement are unique, recognizes and affirms that in the event of a breach
of this Agreement by Holder, money damages may be inadequate and Purchaser (and
the Purchaser Representative on behalf of Purchaser) may have not adequate
remedy at law, and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by Holder in
accordance with their specific terms or were otherwise breached. Accordingly,
each of Purchaser and the Purchaser Representative shall be entitled to seek an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to seek to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k)       Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document,
including the Registration Rights Agreement. Notwithstanding the foregoing,
nothing in this Agreement shall limit any of the rights or remedies of Purchaser
and the Purchaser Representative or any of the obligations of Holder under any
other agreement between Holder and Purchaser or the Purchaser Representative or
any certificate or instrument executed by Holder in favor of Purchaser or the
Purchaser Representative, and nothing in any other agreement, certificate or
instrument shall limit any of the rights or remedies of Purchaser or the
Purchaser Representative or any of the obligations of Holder under this
Agreement.

 

(l)       Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m)       Counterparts; Facsimile.  This Agreement may also be executed and
delivered by facsimile signature or by email in portable document format in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 



Purchaser:         Pacific Special Acquisition Corp.         By:
                        Name:     Title:           The Purchaser Representative:
        Zhengqi International Holding Limited,   in its capacity as the
Purchaser Representative         By:     Name:     Title:    

 

{Additional Signature on the Following Page}

 

 



{Signature Page to Lock-Up Agreement}



7

 

 


IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 



Holder:   Name of Holder:  _______________________________

 

By:     Name:     Title:    

 



Number and Type of Company Shares and/or Company Warrants:

 

Company Shares:_________________________________________________

 

_______________________________________________________________

 

Company Warrants:_______________________________________________

 

_______________________________________________________________

 

Address for Notice:

 

Address:_____________________________________

____________________________________________

____________________________________________

 

Facsimile No.:______________________________
Telephone No.:_____________________________
Email:____________________________________

 

 

{Signature Page to Lock-Up Agreement}

 

 

8





 

 